THE     ATTORNEYGENERAL
                           OF    TEXAS




Honorable A. II.Harrison
County Attorney
Lamar County
Paris, Texas

Dear Sir:                           Opinion Ilo. O-4665
                                    Re: Ia the American Legion Beerea-
                                         tion Club of Parim, Texas,
                                         maintaining and operating a
                                         PO01 hail ~8 that ten is de-
                                         fined in Article 4668, Bevleed
                                         Civil Statutes 19259

          This department is in receipt of your letter of June 11,
1942, requeoting our opinion on the above stated question. We quote
from your letter as follows:

          "The Connty Attmney'a office of Lamar County
     haa been instructed by the Grand Jury of this County
     to obtain an opinion fror you in regard to the legality
     of the operations of the American Legion Recreation
     Club of Paris, Texas.

          "This club wae organized by the local American
     Legion Post, and gas a Board of Snpervisora composed
     of renbera of the Poet. To be a member of tie Club
     one does not have to be a Legionnaire or ex-service
     wm - remberehip Is open to the general publfc vith the
     restriction that the Board of Supervisor8 will not
     isme msmberahip cards to any pereoa nuder 21 years
     of age or any other pemon whose habits and conduct
     right become prejudlcal to the beat interests of the
     Cllib. The Board of Supervisors claim to pass on the
     eligibility of each applicant as to hie mral fituese,
     etc., before the issuance of a maabershlp card. There
     is no charge for the membership card.

          "This Club haa a hall wherein several pool tebles
     are maintained for the me of the members, also cold
     drinka, candy and tobacco are sold In the hall. The
     clab haa a deal with the operator of the hall whereby
     the operator draws a salary of $150.00 per month
                                                                -




Honorable A. M. Harrison, Page 2, O-4665



     and, after dednctlng this ealary and other necessary
     operating expewee, he and the club divide the net
     profit equally between them. The Club ia ralntaned
     outside of the sale nf the drinks, candles and tobaoco,
     by donatloae received from members wing the pool
     tables and playing games of pool. Each player is
     handed a card with numbers on it and the legend thereon,
     in substance la a.8follows: 'This club is malntaned
     by your donations', and after each game of pool the
     operator of the club punches a number on the card held
     by the player and before the player leaves the hall
     he turns in his card, with the umber of games of pool
     he has pleyed punched thereon, to the Club's operator,
     together with his voluntary donation, If any, which
     usually amonnte to 56 per person per game. The operatm
     and the Board of Supervisors claim that if a member
     failed and refused to donate they would not revoke
     his membership for that reason. The Recreation Club
     also clniaa to be a non-profit organization, operating
     aole4 to give the public, who may become members,
     recreation and that It is buying war bonds with eom
     of the profits and aiding local charities, and saving
     the balance to build a home for the local American
     Legion Poet, aad for the purpose of raleing a fund
     to aesist and aid the Veterans of the preeent war and
     the Uependente of those who fall to return.

          "Article 4668, Civil Statutes of Texas, 1925,
     entitled 'PoolEalla', provides in part a.8follows:

          "'Bo person actiog for hlmeelf or other ahall
     maintain or operate a poolhallwithin this State.
     The term "poolhall.", a.8 need herein, includea any
     room, hall, building or pert thereof, tent or enclosure
     of say kind eimllar to those named, or any incloeed
     open space, in which are exhibited for hire, revenue,
     fees or gain of any kind, or for advertising purposes
     of any kind, any pool or billiard table or stand or
     structure of any kind or character on whleh may be
     played pool or billiards  or any game simil=to
     pool or billiards played with balls, cue8 or pins or
     any slmilnr device. Any such table, stand 01 etmc-
     ture of any kind used or exhibited in cooaectlon with
     any place where goods, wares or merohandfse or other
     things of value are eo1d or gfven away or where or
     upon which any money or thing of value fe paid or er-
     chapgad ehall be regarded ae a place where le exhibited
     the same for hire, revenue or gain.'
.   ”




             @The red of tble act not quoted herein mere4
        provlden the methods of abating a violation of the above
        article.

             'Article 653, Penal Cede of Texas, 1925, entitled,
        'Operating Pool Hell', provides aa follows:

             "'Whoever shall operate or maintain a pool hall,
        ae that term la defined by the laws of tbie state,
        shall be fined not lees than twenty-five nor more than
        one hundred dolLare or be confined to jail not lees
        than one month nor more thaa one year. Each day of
        such violation shall be a separate offense.'

             'In view of the above etated facte and the two
        Articles quoted, this office desires your opinion on
        the following questions:

             "1. Is the American Legion Recreation Club of
        Paris, Texas aaintaimlng and operating a 'pool hall'
        as that texm la defined in )<rticle4668, R. C. S of
        Texas, 19257

              “2. If you awwer question Ro. 1 in the
        al'firmatlve,then, la it sole4 the eelllng of the cold
        drinks, candy and tobacco in connection with the
        operation of the pool tablee that bringe eaah club
        under the terma of said Article of the Statute?

              “3. If you anewer question Bo. 2 in the negative,
        then, doee the accepting of donations, ae outlined
        above, in connection with the operation of the pool
        tables bring came within the meaning of the term
        'exhibited for hire, revenue, fees or gain of any
        Hna’,   ae need in said Article of the Statute?

             “4, If you anewer queetlon Ilo. 3 in the
        affirmative, then would it mabe any difference in
        your anewer to such question go. 3 If all eollcitation
        of dmatlone, by way of punching of cards, written
        remindera, and otherwise, were etopped, although
        voln~tary donations were received by the Club from
        the players1

             "5. If yen anewer question Ilo. 1 la the negative,
        then would a private indlvidu+l, operating sole4 for
        personal profit but with the came set up in regard
        to Club organization, mode of operation, pnrposee and
Honorable A. H. Harrlraon,Page 4, 0-4665



       aima a.8far aa poeslble, be operating a 'pool hall' aa
       that ten is defined in said Article?"

          You are respectfully advleed that our opinion with reference
to your questiona a.8 herein subPitted Is a.s followe:

           That Question lie. 1 is answered in the affirmative.

           That Qaestlo~ Ho. 2 irranswered in the negative.

           That Question lio. 3 is answered in the affirmative.

           That Question Ho. 4 la answered as follows:

           We think it wonld make no difference in our answer to Question
Ilo. 3 if all solioitatlon of donations, by way of punching cards,
written reminders, and otherwise were atopped, althowgb voluntary donations
were received by the club from the players.

          As we do not answer Qneation lo. 1 in the negative, there lo
no occaalon to answer Question go. 5.

          We do not want to be understood as undertaking to give lnstrac-
tioae a11to how a club or an individual, or a group of indlvldualn,
may legally maintain tables need la playing pool without violating the
IA”.


          The anewem to all your questions are supported by opinlon~Wo.
O-792 of this department, together with the authorities cited and quoted
therein, a copy of which ia attached hereto.

           Trusting that your inquiry Is answered herein, we are

                                                           Very truly youre




                                                      xv
                                                                Fred C. Chandler
                                                                       Aselstant

Fcc:Go

mcILmJRE